          Case 2:20-cv-00668-JCM-NJK Document 23 Filed 02/11/21 Page 1 of 1




 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                    DISTRICT OF NEVADA
 6
     MIMI ROSALES,
 7                                                        Case No.: 2:20-cv-00668-JCM-NJK
            Plaintiff(s),
 8                                                                       Order
     v.
 9                                                                  [Docket No. 22]
     HORACE MANN TEACHERS
10   INSURANCE COMPANY, et al.,
11          Defendant(s).
12         Pending before the Court is a notice of a discovery objection. Docket No. 22. As already
13 observed in this case, “[d]iscovery-related documents must be served on the affected party, not
14 filed on the docket unless ordered by the Court.” Docket No. 10 (citing Local Rule 26-8; Fed. R.
15 Civ. P. 5(d)(1)). No such order has been entered in this case. Accordingly, the Court STRIKES
16 the above-referenced document, and again instructs the parties to refrain from filing discovery
17 documents on the docket in the future absent a Court order that they do so.
18          IT IS SO ORDERED.
19         Dated: February 11, 2021
20                                                             ______________________________
                                                               Nancy J. Koppe
21                                                             United States Magistrate Judge
22
23
24
25
26
27
28

                                                   1
